Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE February 8, 2012 Contact: Keith Schroeder Chief Financial Officer (918) 824-4605 ORCHIDS PAPER PRODUCTS COMPANY REPORTS RECORD QUARTERLY CONVERTED PRODUCT SALES AND 2011 RESULTS PRYOR, OKLAHOMA (February 8, 2012) – Orchids Paper Products Company (NYSE Amex: TIS) today reported year-end 2011 financial results. Summary: · Net sales of converted product in the fourth quarter of 2011 were $23.8 million, a new quarterly record, and exceeded those of the prior year quarter by $7.2 million, or 44%, marking four consecutive quarters of increased converted product sales. · Total net sales in the fourth quarter of 2011 increased 15% to $25.7 million, compared with $22.3 million in the same period in 2010.Full year net sales increased $5.3 million, or 6%, to $97.8 million, compared with $92.5 million in 2010. · Fourth quarter 2011 net income was $2.7 million, an increase of $1.8 million compared with $940,000 of net income in the same period of 2010.Full year net income for 2011 was $6.2 million, an increase of $284,000, or 5%, compared with $5.9 million of net income in 2010. · Diluted net income per share for the fourth quarter 2011 was $0.35 per diluted share compared with $0.12 per diluted share in the same period in 2010. Full year diluted net income per share for 2011 was $0.80 compared with $0.76 per diluted share for 2010. Mr. Robert Snyder, President and Chief Executive Officer, stated, “We are pleased to announce anew quarterly sales record in converted product for the fourth quarter of 2011 and the continued improvement in overall results in the quarter.This marks the fourth consecutive quarter of increased converted product sales, with fourth quarter 2011 sales being 44% greater than those achieved in the fourth quarter of the prior year.Net income and earnings per share both increased for the third consecutive quarter.Fiber prices significantly abated during the quarter and we ed December 31, 2010, as filed with the Securities and Exchange Commission on March 11, 2011. The Company’s actual results may be materially different from what it expects.The Company does not undertake any duty to update these forward-looking statements after the date hereof, even though the Company’s situation may change in the future.All of the forward-looking statements herein are qualified by these cautionary statements. About Orchids Paper Products Company Orchids Paper Products Company is an integrated manufacturer of tissue paper products serving the private label consumer market.The Company produces a full line of tissue products, including paper towels, bathroom tissue and paper napkins.From its operations in Pryor, Oklahoma, Orchids Paper Products Company uses primarily recycled fiber to produce finished tissue products that it provides to retail chains throughout the central United States.For more information on the Company and its products, visit the Company’s website at http://www.orchidspaper.com.
